The opinion of the Court was delivered by
Lewis, C. J.
George W. Myers is in possession of the land in controversy, under a conveyance from Gregg of the legal estate. Butler Myers, the plaintiff below, claims the land under a previous contract with Gregg, and the payment of the purchase-money.
This would give him an equitable title, if nothing existed to rebut his equity. But there is evidence to show that the conveyance was made by Gregg to George W. Myers, with the assent of Butler Myers, in consideration of the assumption of liabilities by the latter.' This, if established to the satisfaction of the jury, was sufficient to rebut the equity of the plaintiff below; and the jury should have been instructed accordingly. The defendant is not in possession under a mere parol title. He has the legal estate, and he may rebut any supposed equity of the plaintiff by parol evidence, without violating the statute of frauds. Such *102evidence is in support of the written title, and not in opposition to it.
If George W. Myers failed to perform his agreement, an action may he brought upon it for damages; but the party who delivers a deed, without taking a mortgage, or otherwise receiving a lien for the purchase-money, by written evidence of it, cannot enforce the performance of the contract by ejectment. The deed of Gregg, if the evidence be believed, is to be regarded as a deed from Butler Myers himself.
Judgment reversed and venire facias de novo awarded.